OFFICE   OF THE A’lTORNEY     GENERAL    OF IMAS:
                           AUSTlN




Honorable Homer Garrison, Jr.,      Director
De>artn;e& of Public EiaSety
CampXabrg
Dear Sir:




                                               hed photostatio


                                               uest Sor an

                                       rovides for the
                                       e by owners oi
                                       ttoo marks,and
                                        eotor OS this
                                        he County Clerk
                                    oa a osrtiiied   copy
                                    e riled in the county

                         ment is oonternplating using
                          033 of ocpffng the original
                       e bottom part OS the original
                      1 be inasked out, and the rollowing
     certification   will be shown:
               1 I hereby oertify that the above
            Certifioate  is a true photost;tio  aopy
            OS the original certifloate,   the above
&&orabLe   i’%mw’ Corrioon,        3r.,   Giawtor      &%$:,a 2




            t~ttoc, bxs been issued to this
            a&icLlnt,   clnd Silod in the.oSfice
            OS the Bureau of Idemtifieatioo     und
            Aeoords of thd Terss Ds~artaent of
            Fublio Safety, suetin, ‘~eras and 18
            a pax-t of th8 permanent reoorde or
            aaid WraPu.
                         30~~s iiarriron, Jr.,
                         Dfraator , Department
                         OS 2:‘ubm .idtf
                            3y:
                                  Joe 8. Pldtaher,   Chief
                                  Sumall or ldentlrication
                                  aQdEieoords’
             “The eignatum or the person oertifyinp;              to the
     oertifiodte   will be a photostirtio co;y.
             wii   r45gmruuy    request your opinion If the
     phqto5tittiie   cogp    a parnon’s oignature to B aer-
                            of
     tifiarrte is lc&aL, or must the aigacltu.re be ei6m3
     by the individual aanua&ly.
                                            .
              “Vie are atCaching hereto a photoete:ia  oopg
     OS the above certifioation      aad fiignfitura.”




              *It s:~ll bs the duty of ,tbe Elreotor to forward
       to the County Clerk oS the applicant’s reaidenae a
       oierciffdd  007~ of said ragietratiozi to be iilsd 15
       the County Clork’8 ofrios OS osld County in a rsgulur
       book Sor tazt purgoee, the filing     feee to be paid by
       the parson eo registering   said tattoo mark and Paid
       Sillng Pee ofl~ll not rrosad t&a ours OS lWmty-five
       Centa."

            You athte  that you are aoutemplutfng ualng a
 C;~2otoetstio yroaes4 0s co2ylng the origlaal up~lioation
 but that tba bottom part will be Assked out.    'L4 ura not
                                                                       i   ‘\
Eonorabls Homer Garrison Jr.,     Director     Pago   3


rurnished e cogy OS this a ~lloation,   and are not certain thcrt
wa undaratad your propoes P, however, w% do not believe that
;;;i;;uld be Justified in i;hotostablng a portion OS auoh tlppli-
         l



             ‘20 be,lieir t&t the above quoted motion of mmte
#ill   62 requires the Sillng with the County Clerlt of a true
004 aorreot     aopy of the whole q?2llaatioo     for registration.
30 &r% Surthor of the opinion that such ssotloa requires the
certificate     to bear the aigorrturs   OS th9  yeraon mklng    t&s
oertlffootlon      d    that the jd%otostrrtla ltgnatum  will   bo
ln8uffiolenc     for such pwpoae.




LA:ncd